Mr. Justice Phillips delivered the opinion of the court: It is insisted, first, that the county court had no jurisdiction in this case, because the ordinance did not definitely specify the improvement was within the city of Chicago. The ordinance is similar, in that respect, to that in the case of Stanton v. City of Chicago, 154 Ill. 23, and it must, on the authority of that case, be held sufficiently definite as showing the proposed work on streets was within the city of Chicago. It is urged, secondly, that there was error in entering two or more final judgments in the case. On the authority of Browning v. City of Chicago, 155 Ill. 314, it must be held that it is not error to enter more than one judgment in a proceeding for special assessment to pay for a proposed improvement. The third point upon which it is insisted that the proceeding was erroneous is, that the city council had passed an ordinance directing the corporation counsel to stay all proceedings for the special assessment for one year. When the judgment was entered and certified it was within the jurisdiction of the court, and became a lien upon the property assessed, and a direction by the city council to the corporation counsel, not acted upon, cannot be set up by a third person to defeat the acts of the corporation counsel or the city council. The fact that the city council directed the letting of contracts and proceeded under the judgment of confirmation, is of itself evidence that they did not intend to carry out the proposed stay of proceedings. The direction did not stay the action of the collector nor affect the jurisdiction of the court to enter judgment on the delinquent list, and was not a bar thereto. It is urged, fourthly, that Judge Brown, of BuPage county, was holding county court at the same time that the county judge of Cook county was so engaged, and that two county court judges cannot preside at the same time over different branches of the same court. That contention is disapproved of by this, court in Pike v. City of Chicago, 155 Ill. 656, where it was held that two judges might act. We find no error in the record, and the judgment is affirmed. Judgment affirmed.